Citation Nr: 0214679	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  97-29 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased rating for left leg varicose 
veins, currently evaluated as 20 percent disabling.  

2.  What evaluation is warranted for a lumbosacral strain 
with degenerative changes and sciatic neuropathy from March 
2, 1992.

3.  What evaluation is warranted for degenerative arthritis 
of the left knee from March 2, 1992.

(The issue of whether an April 18, 1991 decision of the Board 
should be reversed on the grounds of clear and unmistakable 
error, is addressed in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1944 to 
July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 1992 and December 1996 rating decisions 
from the Department of Veterans Affairs  (VA) Regional Office 
(RO) in Hartford, Connecticut.  The issue of entitlement to 
an increased evaluation for varicose veins was previously 
remanded by the Board in February 1995 and November 1996.

In a statement dated in March 25, 2000, the veteran requested 
entitlement to a 90 percent rating for service-connected 
disabilities effective from 1958.  This issue, however, is 
not currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.  


FINDINGS OF FACT

1.  In October 1997, prior to the promulgation of a decision 
in the appeal, the  veteran requested to withdraw his appeal 
of the issue pertaining to the propriety of the initial 
rating assigned for his lumbar spine disability. 

2.  In January 2000, prior to the promulgation of a decision 
in the appeal, the  veteran requested to withdraw his appeal 
of the issue pertaining to entitlement to an increased rating 
for left leg varicose veins. 



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal of the 
issues pertaining to the propriety of the initial rating 
assigned for a lumbar spine disability, and entitlement to an 
increased rating for left leg varicose veins have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§ 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made 
by the appellant or by his or her authorized representative, 
except that a representative may not withdraw a Substantive 
Appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).  
The appellant has withdrawn his appeal of the issues 
pertaining to entitlement to an increased rating for left leg 
varicose veins, and the initial rating assigned for a lumbar 
spine disability.  Therefore, there remain no allegations of 
errors of fact or law for appellate consideration with regard 
to these issues.  Accordingly, the Board does not have 
jurisdiction to review these issues and they are dismissed.


ORDER

The appeal pertaining to the rating assigned for left leg 
varicose veins, and the appeal pertaining to the rating 
assigned for a lumbosacral strain with degenerative changes 
and sciatic neuropathy from March 2, 1992, are dismissed.


REMAND

Additional pertinent evidence pertaining to the left knee 
disability has been associated with the claims file since the 
June 1997 issuance of a supplemental statement of the case 
(SSOC).  The RO, however, has not considered this evidence 
and a subsequent SSOC has not been issued.  Hence, further 
action is in order.  The RO should also ensure that pertinent 
medical evidence has been associated with the claims file, 
and that all action necessary under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), concerning the duty to notify and assist the 
appellant are accomplished.  38 U.S.C.A. §§ 5100, 5103, 5103A 
and 5107 (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).   

In addition, in an October 2001 rating decision the RO 
awarded service connection for tinnitus and hearing loss, 
effective from March 19, 1997, and assigned a 20 percent 
rating for the hearing loss, and a 10 percent rating for the 
tinnitus.  In November 2001, the veteran filed a notice of 
disagreement as to the rating assigned for tinnitus, as well 
as the effective date of the award of service connection for 
hearing loss and tinnitus.  Since the RO has not issued a 
statement of the case (SOC) on these issues, the claims file 
must be returned to the RO for issuance of an SOC.  Manlicon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should furnish to the veteran 
and his representative a SOC on the 
issues pertaining to the  effective date 
assigned for an award of service 
connection for hearing loss and tinnitus, 
as well as the  propriety of the initial 
rating assigned for tinnitus.  The RO 
should explain to the veteran the time 
period for filing a substantive appeal, 
and furnish a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) to facilitate 
such filing.  The veteran and his 
representative are hereby reminded that 
the Board will have jurisdiction to 
consider these issues if, and only if, an 
appeal as to  each issue is perfected 
with the timely filing of a substantive 
appeal.    

2.  The RO should request that the 
veteran provide the names, addresses, and 
dates of treatment for all medical 
providers/facilities, who have treated 
him for his left knee disability from 
1992 to the present.  The RO should also 
advise the veteran that he should submit 
copies of any pertinent records that he 
personally has custody of and which have 
not been previously submitted.

3.  The RO should then take the 
appropriate measures to obtain all such 
records.  The RO is specifically advised 
that all of the veteran's VA medical 
records pertaining to treatment of the 
left knee from 1992 to the present, must 
be obtained and associated with the 
claims file.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in the 
claims file, and the veteran and his 
representative should be so notified, in 
accordance with 38 U.S.C.A. § 5103A.  

4.  The RO should then review the record 
to ensure that all requested development 
has been completed in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
must be undertaken.  Moreover, the RO 
must review the claims file and ensure 
that all notification and development 
actions required by the VCAA have been 
completed.  This includes full compliance 
with the notice requirements as to what 
VA will do, and what the veteran must do 
as discussed in Quartuccio.  This also 
includes scheduling the veteran for a VA 
examination, if necessary.

5.  The RO should then readjudicate the 
claim pertaining to the propriety of the 
initial rating assigned for a left knee 
disability.   The RO must provide 
adequate reasons and bases for its 
determinations.  

6.  If the benefit sought on appeal 
continues to be denied, the RO should 
furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
opportunity to provide written or other 
argument in response thereto before the 
claims file is returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



